EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claims 11-15 directed to an invention non-elected without traverse.  Accordingly, claims 11-15 have been cancelled.

Authorization for the examiner’s amendment below was given in an interview with Douglas Lineberry on 13 January 2021.

The application has been amended as follows: 
Claim 3:
“The method according to claim 1, wherein the pressure is reduced from the initial value to the pressure minimum and then increases to the target value which corresponds to the initial value.”


Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s reply, together with the above Examiner’s Amendment, addresses all of the outstanding issues set forth in the final office action. Below is a restatement of the reasons for allowance.
 Zhu et al (US 2013/0092602), cited in the previous office action, is considered to be the closest prior art. Zhu, while disclosing controlling pressure so as to avoid cavitation, does not disclose or suggest reducing the pressure of the reaction media from an initial value to a pressure which is no greater than 105% of the cavitation pressure of the liquid phase reactant and then increasing the pressure back to a target value. Control of a chemical reaction by reducing the pressure to a within a percentage value so close to the cavitation pressure and then increasing the pressure back to a target value as claimed is a feature that is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371.  The examiner can normally be reached on Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Renee Robinson/Primary Examiner, Art Unit 1772